Board of Tax Appeals, No. 94-P-158. On March 6, 1995, appellant filed a reply brief pursuant to S.Ct.Prac.R. VI(3). On March 20, 1995, appellant filed a motion to strike the merit brief of amicus curiae in support of the position of appellees. It appears to the court that appellant’s motion to strike is, in substance, a reply brief and, as such, does not comply with S.CtPrac.R. VI(3). Accordingly,
IT IS ORDERED by the court, sua sponte, effective March 21, 1995, that appellant’s motion to strike be, and hereby is, stricken.